Mr. Justice Walker delivered the opinion of the Court: This was an action of assumpsit, brought by appellee, in the McLean circuit court, against the county, to recover $150 bounty as a veteran volunteer in the United States service, claimed under a resolution of the board of supervisors of the county, adopted on the 23d day of December, 1863. The resolution offered a bounty of $150 to all persons who should thereafter enlist and be credited to the county prior to January 5, 1864. This record discloses substantially the same facts that appeared in the case of Larimer v. The Board of Supervisors, 47 Ill. 36. Both volunteers were members of the same regiment, re-enlisted at the same time and place, and under the same circumstances. In that case it was held that Larimer was entitled to recover. Nor have appellant’s counsel, by their argument, changed the views of the court or created a doubt of the correctness of that decision. That case must be held decisive of this, and the judgment of the court below must be affirmed. Judgment affirmed.